SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended July 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-52056 TAPSLIDE, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3111760 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 220 Summit Blvd. #402, Broomfield, Colorado 80021 (Address of principal executive offices) 866-469-3083 (Issuer's telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for at least the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer, large accelerated filer and smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox There were 607,260 shares of the Registrant’s $0.001 par value common stock outstanding as of October 22, 2010. TapSlide, Inc. (A Development Stage Company) Contents Part I – Financial Information Item1. Financial Statements 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item3. Quantitative and Qualitative Disclosures About Market Risk 8 Item4T. Controls and Procedures 8 Part II – Other Information Item1. Legal Proceedings 9 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item3. Defaults Upon Senior Securities 9 Item4. Reserved 9 Item5. Other Information 9 Item6. Exhibits 9 Signatures 10 2 PART I—FINANCIAL INFORMATION Statements in this Form 10-Q Quarterly Report may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on our current expectations, estimates and projections about our business based, in part, on assumptions made by our management. These assumptions are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in this Form 10-Q Quarterly Report, under “Management’s Discussion and Analysis of Financial Condition or Plan of Operation” and in other documents which we file with the Securities and Exchange Commission. In addition, such statements could be affected by risks and uncertainties related to our financial condition, factors that affect our industry, market and customer acceptance, changes in technology, fluctuations in our quarterly results, our ability to continue and manage our growth, liquidity and other capital resource issues, competition, fulfillment of contractual obligations by other parties and general economic conditions. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this Form 10-Q Quarterly Report, except as required by law. 3 Item1. Financial Statements TapSlide, Inc. (A Development Stage Enterprise) Financial Statements As of July 31, 2009 (unaudited) and January31, 2009 and for the three and six months ended July 31, 2009 and 2008 (unaudited) and the Period November14, 2005 (Date of Inception) through July31, 2009 (unaudited) Contents Financial Statements: Balance Sheets F-1 Statements of Operations F-2 Statements of Changes in Stockholders’ Deficit F-3 Statements of Cash Flows F-4 Notes to Financial Statements F-5 4 TapSlide, Inc. (A Development Stage Enterprise) Balance Sheets July 31, 2009 (unaudited) January 31, 2009 (audited) Assets Current Assets Cash $ Prepaid expenses — Total Current Assets Intellectual Property — Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accrued liabilities $ $ Accrued payroll — Convertible Notes- 10% interest Due December 31, 2008 Promissory Note- 18% interest Due March 31, 2009 Total Liabilities Stockholders' Equity Preferred Stock, $0.001 par value authorized 20,000,000 Shares; Issued and Outstanding 0 Shares — — Common stock $.001 par value, 200,000,000 shares authorized; 264,060 and 184,460 shares issued and outstanding at July 31, 2010 Common stock payable — Additional paid in capital Accumulated deficit (1,073,101 ) (797,920 ) (168,132 ) (188,031 ) Treasury Stock- 79,600 shares at par value (80 ) — Total Stockholders' Deficit (168,212 ) (188,031 ) Total Liabilities & Stockholders' Equity (Deficit) $ $ See accompanying notes to financial statements F-1 TapSlide, Inc. (A Development Stage Company) Statements of Operations Three Months Ended July31, Six Months Ended July31, Period November14,2006 (Date of Inception) throughJuly31,2009 Revenue $ — $ — $ — $ — $ — Cost of Sales — General and Administrative Expenses: Impairment of mineral property — — Mineral exploration costs — ) — Payroll expenses Professional fees Consulting expenses — — Stock based compensation — — Other expenses Total general and administrative expenses Loss from operations ) Other expenses: Interest expense ) — ) — ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to financial statements F-2 TapSlide, Inc. (A Development Stage Company) Statements of Stockholders’ Equity For the Period Ended July 31, 2009 (unaudited) Common Stock Treasury Stock Paid in Common Stock Accumulated Shares Amount Shares Amount Capital Payable Deficit Total Balance as of January 31, 2007 $ — — $ — $ ) $ Issued for Capital receipt — Issued for Capital receipt 1 — Issued for Capital receipt 1 — Donated rent — Net Loss January 31, 2008 — (260,307 ) (260,307 ) Balance as of January 31, 2008 — — — (299,507 ) Issued for Capital receipt 1 — Donated rent — Additional paid in capital — Net loss January 31, 2009 — (498,413 ) (498,413 ) Balance as of January 31, 2009 — — — (797,920 ) (188,031 ) Common stock issued for cash, 0.50 per share (June 2009) (unaudited) 86 — Common stock issued for services, $0.50 per share (June 2009) (unaudited) 4 — — $ — Return of common stock to treasury — — $ ) $ ) 80 — — — Net loss July 31, 2009 (unaudited) — (275,181 ) (275,181 ) Balance as of July 31, 2009 (unaudited) $ $ ) $ ) $ $ $ ) $ ) See accompanying notes to financial statements F-3 TapSlide, Inc. (A Development Stage Company) Statements of Cash Flows FortheSixMonthsEnded Period November14,2006 (DateofInception) through July 31, July31, July 31, (unaudited) (unaudited) (unaudited) OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed capital — Issuance of common stockor common stock payable for services — Impairment of mineral property — Decrease (increase) in prepaid expenses ) — Increase (decrease) in: Accrued expenses Accrued payroll — Net cash used by operating activities ) ) ) INVESTING ACTIVITIES: Mineral rights acquisition costs — — ) Net cash used by investing activities — — ) FINANCING ACTIVITIES: Proceeds from issuance of common stock Proceeds from related party loan — Proceeds from issuance of convertible notes payable — — Repayment of convertible notes payable ) — ) Net cash provided by financing activities NET (DECREASE) INCREASE IN CASH ) ) CASH, BEGINNING OF PERIOD — CASH, END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH FLOW FINANCING ACTIVITIES: Conversion of $150,000 due to related party to 300,000 shares of common stock payable $ $ — $ See accompanying notes to financial statements F-4 TapSlide, Inc. (A Development Stage Company) Notes to the Financial Statements NOTE 1. NATURE OF BUSINESS TapSlide, Inc. (formerly Almadoro Minerals Corp. and formerly Opes Exploration Inc.) (the “Company”) was incorporated in the State of Nevada on November 14, 2005 under the name Opes Exploration Inc. On March 24, 2008, the Company changed its name to Almadoro Minerals Corp. The Company is a Development Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7 “Accounting and Reporting by Development Stage Enterprises”. Until June 17, 2008, the Company was an exploration stage company.Almadoro’s principal business was the acquisition and exploration of mineral resources. Effective July 17, 2008, the Company acquired certain intellectual property pertaining to mobile phone application development. This acquisition included membership in the Apple, Inc. Developer Connection for the iPhone platform. The Developer Connection will enable the Company to develop applications for use on Apple’s iPhone, and the new iPhone 3G. On December 18, 2007, the Company acquired all of the issued and outstanding shares of Ninakhori Minerales S.A. (“Ninakhori”), a company incorporated in Ecuador, for consideration for $1,200. Ninakhori is an inactive company with no operations and its only asset consists of $800 in cash. The balance of the purchase price was allocated to incorporation costs. On July 16, 2008, the Company sold its interest in Ninakhori for $1. The Company’s stock is listed on the Over-the-Counter listing service under the stock symbol TSLI. 2. Financial Statements In the opinion of management, all adjustments consisting only of normal recurring adjustments necessary for a fair statement of (a)the results of operations for the three and six month periods ended July 31, 2009 and 2008 and the period November14, 2006 (Date of Inception) through July 31, 2009, (b)the financial position at June 30, 2009 and January31, 2009, and (c)cash flows for the six month periods ended July 31, 2009 and 2008, and the period November14, 2006 (Date of Inception) through July 31, 2009, have been made. The unaudited financial statements and notes are presented as permitted by Form 10-Q. Accordingly, certain information and note disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying financial statements and notes should be read in conjunction with the audited financial statements and notes of the Company for the fiscal year ended January 31, 2009. The results of operations for the three and six month periods ended July 31, 2009 are not necessarily indicative of those to be expected for the entire year. 3. Going Concern The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. For the three and six months ended July 31, 2009 and since November14, 2006 (date of inception) through July 31, 2009, the Company has had net losses of $175,181, $83,224 and $973,101, respectively. As of June 30, 2010, the Company has not emerged from the development stage. In view of these matters, the Company’s ability to continue as a going concern is dependent upon the Company’s ability to begin operations and to achieve a level of profitability. Since inception, the Company has financed its activities principally from the sale of public equity securities and the issuance of debt. The Company intends on financing its future development activities and its working capital needs largely from the sale of public equity securities until such time that funds provided by operations are sufficient to fund working capital requirements. The financial statements of the Company do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classifications of liabilities that might be necessary should the Company be unable to continue as a going concern. 4. Significant Accounting Policies In the opinion of management, all adjustments consisting only of normal recurring adjustments necessary for a fair statement of (a)the results of operations for the three and six month periods ended July 31, 2009 and 2008, (b)the financial position at July 31, 2009 and January31, 2009, and (c)cash flows for the six month periods ended July 31, 2009 and 2008, have been made. F-5 The significant accounting policies followed are: Use of estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Impairment of Long-Lived Assets - The Company evaluates the recoverability of its long-lived assets or asset groups whenever adverse events or changes in business climate indicate that the expected undiscounted future cash flows from the related assets may be less than previously anticipated. If the net book value of the related assets exceed the undiscounted future cash flows of the assets, the carrying amount would be reduced to the present value of their expected future cash flows and an impairment loss would be recognized. The Company has recorded an impairment loss of $10,590 and $160,879 for the six months ended July 31, 2009 and the period from November 14, 2006 (Date of Inception) to July 31, 2009, respectively. Financial instruments – Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy distinguishes between (1)market participant assumptions developed based on market data obtained from independent sources (observable inputs) and (2)an entity’s own assumptions about market participant assumptions developed based on the best information available in the circumstances (unobservable inputs). The fair value hierarchy consists of three broad levels, which gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy are described below: • Level 1 - Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. • Level 2 - Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly, including quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (e.g., interest rates); and inputs that are derived principally from or corroborated by observable market data by correlation or other means. • Level 3 - Inputs that are both significant to the fair value measurement and unobservable. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of July 31, 2009. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values due to the short-term nature of these instruments. These financial instruments include cash and accrued expenses. The fair value of the Company’s notes payable is estimated based on current rates that would be available for debt of similar terms which is not significantly different from its stated value. The Company’s Level 1 financial assets consist of cash equivalents of $774 and $55,777 as of July 31, 2009 and January31, 2009, respectively. Income taxes – Income taxes are accounted for under the asset and liability method. Deferred income tax assets and liabilities are computed on the basis of differences between the financial statement and tax basis of assets and liabilities that will result in taxable or deductible amounts in the future based upon enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized. The Company accounts for tax uncertainties under the provisions of FASB ASC 740-10 “Uncertainty in Income Taxes” (ASC 740-10). The Company has not recognized a liability as a result of the implementation of ASC 740-10. A reconciliation of the beginning and ending amount of unrecognized tax benefits has not been provided since there is no unrecognized benefit since the date of adoption. The Company has not recognized interest expense or penalties as a result of the implementation of ASC 740-10. If there were an unrecognized tax benefit, the Company would recognize interest accrued related to unrecognized tax benefits in interest expense and penalties in operating expenses. Loss per share – Basic loss per share is computed by dividing net loss attributable to common stockholders by the weighted average common shares outstanding for the period. Diluted loss per share is computed giving effect to all potentially dilutive common shares. Potentially dilutive common shares may consist of incremental shares issuable upon the exercise of stock options and warrants and the conversion of notes payable to common stock. In periods in which a net loss has been incurred, all potentially dilutive common shares are considered antidilutive and thus are excluded from the calculation. At July 31, 2009 and 2008, the Company had 209,667 and 209,667 potentially dilutive common shares, respectively, which were not included in the computation of loss per share. Recent accounting pronouncements Recent accounting pronouncements issued by FASB (including EITF), the AICPA and the SEC did not or are not believed by management to have a material impact on the Company’s present or future financial statements. F-6 5. Related Party Transactions Effective July 17, 2008, the Company purchased certain intellectual property from a former officer and director of the Company. The consideration for the purchase of the intellectual property was $5,000 plus the reimbursement of amounts incurred by him in connection with the business and the Agreement. The Company’s Chief Operating Officer provides certain office space to the Company at no charge. The Company is in default on $150,000 principal amount of convertible notes to The Regency Group, LLC. Our CEO and Director Aaron Lamkin is also a member and a manager of The Regency Group, LLC.These notes bear interest at 18%. On June 21, 2009, the Regency Group, LLC, provided notice to the Company of its intention to convert $150,000 in Debentures into 300,000 shares of the Company’s common stock. The Company intends to issue these shares in the future and has recorded the conversion amount as Common Stock Payable at July 31, 2009. 6. Convertible Notes Between August 16, 2008 and August 30, 2008, the Company held closings on an aggregate of $212,900 of 10% Series A Convertible Debentures. On December 31, 2008, the debentures were due and payable and are now in default. Interest in the amount of $10,099 has been accrued through July 31, 2009 on these debentures. The notes are convertible at a price of $0.30 per share.On June 19, 2009, the board of directors of the Company reduced the conversion price of its 10% Series A Convertible Debentures from $0.30 per share to $0.002 per share (the “Conversion Price Reduction”). 7. Promissory Note On September 8, 2008, the Company closed on an 18% promissory note in the face amount of $30,000. The note was due and payable on March 31, 2009 and is now in default. Interest in the amount of $4,685 has been accrued through July 31, 2009 on this note. F-7 8. Stockholders’ Equity (Deficit) Common Stock The Company is authorized to issue 200,000,000 shares of $0.001 par value common stock.Dividends may be paid on outstanding shares as declared by the Board of Directors. Each share of common stock is entitled to one vote. On March 11, 2008, the Company issued 640 common shares at $75 per common share for proceeds of $48,000. On October 25, 2007, the Company issued 1,500 common shares at $100 per share for proceeds of $150,000. On October 3, 2007, the Company issued 800 common shares at $125 per share for proceeds of $100,000. On October 27, 2007, the Company issued 400 common shares at $75 per common share for proceeds of $30,000. On June 13, 2007, the Company affected a forward stock split by declaring a stock dividend on the basis of seven new shares of common stock for every share of common stock outstanding. The issued and outstanding common shares increased from 5,335,000 shares of common stock to 42,680,000 shares of common stock. All share amounts have been retroactively adjusted for all periods presented. On June 16, 2009, the Company accepted $43,000 under a subscription agreement with an accredited investor to purchase shares of the Company's common stock at a price of $.002. During the six months ended July 31, 2009, a former officer and director of the Company and his family members gifted to the company 79,600 shares that they previously owned or exercised beneficial control over. These shares were recorded at par value and are classified as Treasury Stock in the accompanying balance sheet. During June 2009, the Company granted stock bonuses of an aggregate of 204,000 shares of its $0.001 par value common stock (the “Grant Shares”) to its officers and directors. Aaron Lamkin, Chief Executive Officer and a member of the Company’s board of directors was granted 150,000 shares, Matthew Diehl, Chief Operating Officer and a member of the Company's board of directors was granted 50,000 shares and Steve Grubner, Chief Financial Officer was granted 4,000 shares. The shares granted to Mr. Lamkin and Mr. Diehl have not been issued at this time and the value of these shares is included in the accompanying balance sheet as common stock payable. Preferred Stock The Company is authorized to issue 80,000 shares of $0.001 par value preferred stock. As of July 31, 2009 there are no Preferred Shares issued outstanding. 9. Subsequent Event On April 29, 2010 the Board of Directors approved a 1:250 reverse stock split.The Company has reflected the reverse stock split in the July 31, 2009 financial statements. F-8 Item 2. Management’s Discussion and Analysis or Plan of Operation. Forward Looking Information Information contained in the following discussion of results of operations and financial condition and in certain of the notes to the financial statements included in this document contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, which can be identified by the use of words such as “may,”“will,” “expect,” “anticipate,” “estimate,” or “continue,” or variations thereon or comparable terminology. In addition, all statements other than statements of historical facts that address activities, events, or developments the Company expects, believes, or anticipates will or may occur in the future, and other such matters, are forward-looking statements. The following discussion should be read in conjunction with the Company’s unaudited financial statements and related notes included elsewhere herein. The Company’s future operating results may be affected by various trends and factors, which are beyond the Company’s control. The important factors that could prevent us from achieving our stated goals and objectives include, but are not limited to, those set forth in our Form 10-K for the fiscal year ended January 31, 2009 filed with the Commission on May 13, 2009. We undertake no responsibility or obligation to update publicly these forward-looking statements, but may do so in the future in written or oral statements. Investors should take note of any future statements made by or on our behalf. The Company cautions the reader that a number of important factors discussed herein, and in other reports filed with the Commission could affect the Company’s actual results and cause actual results to differ materially from those discussed in forward-looking statements. Overview The Company was previously a startup exploration stage company without operations, and was in the business of acquiring and exploring mineral resources. Effective July 17, 2008, the Company purchased certain intellectual property. The Company intends to develop mobile applications and games and complete mobile technology solutions. Subject to the receipt of capital, the Company intends to become a licensed iPhone Developer. Through the iPhone Developer program, the Company intends to access a complete set of technical resources and support from Apple, Inc. engineers. This program provides a complete and integrated process for developing, debugging, and distributing applications for the iPhone and iPod touch. The Company currently has no revenue from the proposed plan of operations and there can be no assurance the Company will ever derive any revenue from its plan of operations. The Company needs an immediate cash infusion that if not received could mean that current operations may cease. 5 Subject to the receipt of capital, the Company intends to take advantage of the technologies incorporated in touch screen mobile phones. Our revenue growth rate, if any, will depend significantly on continued growth in the touch screen mobile game/application market and our ability to raise new capital, develop and attract end users to our applications. Our ability to attain revenue and profitability will be affected by the extent to which we must incur additional expenses to expand our sales, marketing, development, and general and administrative capabilities, of which there can be no assurance. The Company currently has not developed or sold any products but is in the development stage for its products. Without sufficient additional financing and the restructuring of its current debt obligations, the Company will not be able to complete the development or introduce its mobile applications into the market and may have to discontinue operations. Liquidity and Capital Resources We have not generated positive cash flows from operating activities. The primary sources of capital have been from the sale of equity and debt securities. Our primary use of capital has been for payroll, professional fees, and general and administrative costs towards application development. Our working capital requirements are expected to increase in line with the growth of our business. We have no lines of credit or other bank financing arrangements. We expect that working capital requirements will be funded through a combination of our existing funds, cash flow from operations and issuance of equity and debt securities. As of July 31, 2009, the Company had $774 in cash and total assets compared to $55,777 in cash and total assets of $68,006 as of January 31, 2009. As of July 31, 2009, the Company’s had a working capital deficit of $318,212 compared to $188,031 as of January 31, 2009. During the six months ended July 31, 2009, net cash used in operating activities was $98,003 compared to $74,322 during the six months ended July 31, 2008. The principal elements that contributed to the increase of cash used in operating activities was primarily the increase in accrued expenses and accrued payroll. Between August 16, 2008 and August 30, 2008, the Company held closings on an aggregate of $212,900 of 10% Series A Convertible Debentures. On December 31, 2008, the debentures were due and payable and are now in default. Interest in the amount of $31,571 has been accrued through July 31, 2009 on these debentures.During 2009, the Company has repaid $150,000 of the convertible notes. On September 8, 2008, the Company executed a promissory note in the amount of $30,000 due on March 31, 2009. The note carries an 18% interest rate. Interest in the amount of $4,685 has been accrued through July 31, 2009 on this note. The note is in default. 6 On June 16, 2009, the Company accepted $43,000 under a subscription agreement with an accredited investor to purchase shares of the Company's Common Stock at a price of $.002. Without sufficient additional financing and the restructuring of its current debt obligations, the Company will not be able to complete the development or introduce its mobile applications into the market and may have to discontinue operations. Financings, if available, may be on terms that are dilutive or potentially dilutive to our stockholders, and the prices at which new investors would be willing to purchase our securities may be lower than earlier investor’s prices. The holders of new securities may also receive rights, preferences or privileges that are senior to those of existing holders of our securities. If new sources of financing are required but are insufficient or unavailable, we would be required to modify our growth and operating plans to the extent of available funding, which would harm our ability to grow our business. The Company needs an immediate cash infusion that if not received could mean that current operations may cease. Requirement for Additional Capital Development costs. We currently do not have sufficient funds to meet our planned product development for the next twelve (12) months and we may not be able to obtain the necessary financing on terms and conditions acceptable to the Company. Assuming that we are successful in raising additional financing, we plan to incur the following expenses over the next twelve (12) months: 1. We plan to spend $25,000.00 on finalizing our development of our current applications for submission to the Apple App Store. 2. Corporate overhead of $25,000.00 for legal, accounting and other administrative costs associated with being a public company The Company will be unable to proceed with its full planned product development program or meet its administrative expense requirements without obtaining additional financing of approximately$50,000.00 (as per current management’s budgets). The Company does not have any arrangements at this time for equity or other financings towards meeting this financing requirement. If we are unable to obtain additional financing on terms and conditions acceptable to the Company, our business plan will be significantly delayed. 7 Item 3. Qualitative and Quantitative Disclosures About Market Risk. Not applicable. Item 4T. Controls and Procedures. Evaluation of disclosure controls and procedures Our Chief Executive Officer and Chief Financial Officer (collectively the “Certifying Officers”) maintain a system of disclosure controls and procedures that is designed to provide reasonable assurance that information, which is required to be disclosed, is accumulated and communicated to management timely. The Certifying Officers have concluded that the disclosure controls and procedures are effective at the “reasonable assurance” level. Under the supervision and with the participation of management, as of the end of the period covered by this report, the Certifying Officers evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act). Furthermore, the Certifying Officers concluded that our disclosure controls and procedures in place are designed to ensure that information required to be disclosed by us in reports that we file or submit under the Exchange Act is (i)recorded, processed, summarized and reported on a timely basis in accordance with applicable Commission rules and regulations; and (ii)accumulated and communicated to our management, including our Certifying Officers and other persons that perform similar functions, if any, to allow us to make timely decisions regarding required disclosure in our periodic filings. Changes in Internal Control Over Financial Reporting No change in the Company’s internal control over financial reporting occurred during the three months ended July31, 2009, that materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. 8 PART II — OTHER INFORMATION Item 1. Legal Proceedings As of the date of this Quarterly Report, neither we nor any of our officers or directors is involved in any litigation either as plaintiffs or defendants. As of this date, there is not any threatened or pending litigation against us or any of our officers or directors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Not Applicable. Item 3. Defaults Upon Senior Securities. The Company is in default on $150,000 principal amount of convertible notes to The Regency Group, LLC. Our CEO and Director Aaron Lamkin is also a member and a manager of The Regency Group, LLC. Between August 16, 2008 and August 30, 2008, the Company held closings on an aggregate of $212,900 of 10% Series A Convertible Debentures. On December 31, 2008, the debentures were due and payable and are now in default. Interest in the amount of $10,099 has been accrued through July 31, 2009 on these debentures. The notes are convertible at a price of $0.30 per share.During 2009, the Company has repaid $150,000 of the convertible notes. On September 8, 2008, the Company closed on an 18% promissory note in the face amount of $30,000. The note was due and payable on March 31, 2009 and is now in default. Interest in the amount of $4,685 has been accrued through July 31, 2009 on this note. Item 4. Reserved Item 5. Other Information The Company, by resolution of its Board of Directors, dismissed its registered public accounting firm, Larry O’Donnell, CPA PC of Aurora, Colorado. As stated in its 8-K filing, there have been no disagreements with accounting policy or application of generally accepted accounting principles from the period of their January 31, 2009 audit through the date of dismissal. The Company has engaged the accounting firm of Peter Messineo, CPA as its registered public accounting firm. Item 6. Exhibits Exhibits: The following exhibits are filed with this report: Certification pursuant to Rule 13a-14(a) or 15d-14(a) under The Securities Exchange Act of 1934 as amended. Certification pursuant to Rule 13a-14(a) or 15d-14(a) under The Securities Exchange Act of 1934 as amended. Certifications pursuant to 18 U.S.C section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certifications pursuant to 18 U.S.C section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 9 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, as amended, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TapSlide, Inc. Date: October 25, 2010 By: /s/ Aaron Lamkin Aaron Lamkin, Chief Executive Officer By: /s/ Matthew Diehl Matthew Diehl, Principal Accounting Officer 10
